H. D. Soet, J.
This is a wrongful death action grounded on allegations of medical malpractice. The original parties are not involved in this appeal. Appellant is plaintiffs attorney. Appellee is the guardian ad litem appointed by the court to report relative to the best interests of the minor next of kin at the hearing regarding distribution of the settlement proceeds. Appellant raises objections to the trial court’s order directing him to pay the fees of the guardian ad litem. We affirm.
*621Plaintiffs decedent, John Meagher, died in defendant Henry Ford Hospital on October 15, 1990, of peritonitis secondary to a perforation of the colon despite heroic efforts involving surgical intervention. This action was commenced on August 13, 1992, by Martha Meagher, decedent’s widow, on behalf of herself and decedent’s two minor sons who constituted all the decedent’s next of kin, under the Michigan wrongful death act, MCL 600.2922; MSA 27A.2922. After discovery and mediation, the case was settled for $70,000. Plaintiff’s counsel, Eric J. McCann, agreed to charge a reduced contingency fee and accept $20,000 to cover all fees and expenses, the balance of $50,000 to be paid to decedent’s widow, Mrs. Meagher. No distribution to the minor next of kin was made, no hearing regarding distribution was held as required by the wrongful death act, MCL 600.2922(5) and (6); MSA 27A.2922(5) and (6), and the action was dismissed by the court on November 5, 1993. An order approving the settlement and authorizing the personal representative to sign the release was also entered on that date. Eleven months later, after a delay for which the record provides no explanation, appellant filed on behalf of plaintiff a motion for authority to distribute the proceeds. The trial court, to comply with MCL 600.2922(6)(c); MSA 27A.2922(6)(c), on its own motion appointed appellee Carole L. Chiamp as guardian ad litem for the minor next of kin. Appellee contacted Mrs. Meagher to discuss the distribution and discovered that the monies had already been distributed and Mrs. Meagher had received the $50,000. She reported this fact to the court.
*622Without going into the allegations of impropriety and lack of courtesy that both parties before this court assert, it is fair to say that a dispute arose between appellant, plaintiffs attorney, and the appellee guardian ad litem over the appropriate way of distributing the settlement proceeds. It was agreed, however, that the $70,000 would be distributed by paying appellant $20,000 to cover all attorney fees and costs, $30,000 to decedent’s widow and .$10,000 each to the minor next of kin. The elder minor was to have the money simply placed in an interest-bearing account while the proceeds payable to the younger child were to be placed in an annuity. The annuity would be payable as the child reached an age appropriate to commence a college education. Unfortunately, the annuity was purchased in the name of both Mrs. Meagher and the minor child, to which the guardian ad litem objected because it would be payable before Mrs. Meagher was 59V2 years of age with resulting potential tax consequences that would not have arisen had it been titled solely in the name of the minor. On October 21, 1994, a hearing was held to determine the appropriate distribution of the proceeds. Appellant and appellee were both present and decedent’s widow, Mrs. Meagher, testified. The guardian ad litem indicated that while she could not approve the form of the settlement because the annuity for the younger child was titled jointly, she believed Mrs. Meagher, a schoolteacher, was a trustworthy person who intended to use all the proceeds from the settlement for the education of her two sons and that the court could, in its discretion, approve it. By order dated December 1, 1994, the distribution was approved. No *623provision was made for payment of the fees of the guardian ad litem.
After the hearing, appellee sent appellant a bill for her services as guardian ad litem in the sum of $1,171.30. There is a dispute over whether the guardian ad litem offered to accept $500 in settlement. There is no dispute that the bill was not paid. Appellant objected to the amount of the bill and the attorney’s hourly rate of $225. On February 3, 1995, appellee filed a motion for payment of the guardian ad litem fee, attaching to it a bill itemized by date and service, which totaled $1,171.30, including $6.30 in costs. On May 12, 1995, a hearing was held with appellee present and appellant represented by an associate in his firm. Appellee suggested that she would be willing to accept $1,000 to settle the bill. She stated that with that hearing her bill exceeded $1,400. She agreed that the bill was very high but attributed this to appellant’s lack of cooperation and mishandling of the settlement of the case. She stated that her fees as guardian ad litem usually were only a few hundred dollars. She suggested that payment of the fee be divided between appellant and the next of kin. Appellant’s associate asked for another hearing at which appellant could be present to contest the amount of the fees. The trial court ordered the appellant to pay the entire $1,000 fee and stated that fees in this amount would not have been incurred if appellant had handled the matter properly. The order directing appellant to pay the $1,000 guardian ad litem fee forthwith was entered on May 12, 1995. This appeal followed.
Appellant first contends that the court lacks jurisdiction over him and cannot order him to pay the fees *624because he is not a party to the action. Under the Michigan wrongful death act, the trial court is required to hold a hearing and approve the distribution of the proceeds of any settlement. MCL 600.2922(5) and (6); MSA 27A.2922(5) and (6). The court also has the obligation under MCR 8.121(C), which requires that contingency fees be computed “after deducting from the amount recovered all disbursements properly chargeable to the enforcement of the claim,” to determine what costs may be charged against the settlement. See also Morris v Detroit, 189 Mich App 271; 472 NW2d 43 (1991).
A question arises regarding whether the fees of the guardian ad litem are attorney fees or are costs. The trial court treated them as costs of enforcing or prosecuting the claim. The parties during argument stated that trial courts sometimes treat the fees of a guardian ad litem as attorney fees and sometimes as costs. We note that a guardian ad litem need not be an attorney. Nothing in MCR 2.201 relating to representation of minors in circuit court litigation requires it. Neither does probate court rule MCR 5.201 mandate that a guardian ad litem be an attorney. Rule 5.201(E)(1) specifically states in part:
(1) When'úxe guardian ad litem appointed to represent the interest of a person is an attorney, that appointment does not create an attorney-client relationship. [Emphasis added.]
We conclude that the trial court did not abuse its discretion in considering the fee of the guardian ad litem to be a cost payable upon distribution of the proceeds of a wrongful death action.
*625Appellant also contends that he was denied due process of law under the United States and Michigan Constitutions because he has been deprived of property by the court’s order directing him to pay the guardian ad litem fees. This issue is without merit. The motion for payment of the guardian ad litem fees was filed on February 3, 1995, with hearing set for March 10, 1995. It was adjourned to May 5, 1995. Appellant had three months’ notice of hearing. He received with the motion an itemized statement. He admits knowing the hourly rate being charged. He admits agreeing to pay all costs from his share of the proceeds. He was represented at the hearing. The hearing had been set to determine the reasonableness of the fee being requested and also to determine how that fee would be paid. The fact that he failed to appear for the hearing or produce testimony relative to the reasonableness of the bill does not mean that he has been denied due process or that the trial court erred in failing to grant him some further extension of time.
Appellee filed a motion for sanctions for vexatious appeal pursuant to MCR 7.216(C)(1)(b), which this Court denied. Appellant’s brief indulged in personal attacks on both appellee and the trial court frequently based upon facts not in the record on appeal. While such conduct is to be deprecated, appellant did raise a justiciable issue relative to the nature of the guardian ad litem fee and the appropriateness of its being granted as a cost under the Michigan wrongful death act. For that reason, the motion was denied. We would urge appellant in the future to base his appellate arguments on facts contained in the record.
Affirmed.
*626Corrigan, J., concurred.